Case 1:20-cv-00328-KD-B Document 23 Filed 12/14/20 Page 1 of 3                      PageID #: 104




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

CLEVEN NEAL,                                      )
                                                  )
       Plaintiff,                                 )
                                                  )
vs.                                               )   CIVIL ACTION NO. 20-00328-KD-B
                                                  )
COLONIAL TRAILWAYS, INC.,                         )
                                                  )
       Defendant.                                 )

                                             ORDER

       On September 15, 2020, the Magistrate Judge entered a Report and Recommendation to

deny Defendant Colonial Trailways, Inc.’s motion to dismiss the complaint and allow Plaintiff

Cleven Neal an opportunity to amend his complaint to correct certain deficiencies identified by

the Magistrate Judge (doc. 18). The Report and Recommendation was mailed to Neal at his post

office box. He did not file an objection.

       On October 15, 2020, the Court adopted the Report and Recommendation (doc. 19).

The Court ordered Neal to file and serve on or before November 15, 2020, an amended

complaint that conformed to the pleading standards outlined in the Report and Recommendation,

specifically identified the claims Neal attempted to assert, and specifically identified any federal

laws under which those claims were brought. (Id.) On October 15, 2020, the Clerk mailed a copy

of the Order and a copy of the Court’s Pro Se Litigant Guide to Neal at his post office box.

       On October 16, 2020, Neal signed a document captioned “Amendment” (doc. 21). Neal

states that he is bringing a Title VII claim against his former employer Colonial Trailways and

requests the Court to allow the cell phone recording of the conversation with the district

mechanic “during the time” Neal was “wrongfully terminated” admitted as evidence (id.).

       Since the “Amendment” was signed on October 16, 2020, one day after the Order was
Case 1:20-cv-00328-KD-B Document 23 Filed 12/14/20 Page 2 of 3                       PageID #: 105




mailed, and its contents do not comply with the Court’s order, it may not have been filed in

response to the Order. However, if Neal did receive the Order on October 16, 2020 and intended

the “Amendment” to be an amended complaint in response to the Order, it fails to correct the

deficiencies identified in the Report and Recommendation (see doc. 18, p. 8-16)1 and Neal has

filed a pleading which remains legally and procedurally defective. See Albra v. Advan, Inc., 490

F.3d 826, 829 (11th Cir.2007) (the pleadings of pro se litigants are entitled to “liberal

construction,” but must “conform to procedural rules.”) (citation omitted). Alternatively, if the

“Amendment” was not filed in response to the Court’s order, then Neal has failed to file an

amended complaint, and thus failed comply with the Court’s order and failed to prosecute this

action.

          In the Report and Recommendation, Neal was cautioned that “he should not assume that

he will be granted further opportunities to amend his pleading. If the amended complaint he

chooses to file now remains legally and procedurally defective, this action may be dismissed

with prejudice.” (doc. 18) (quoting Braxter v. Ballard, 2014 WL 1364508, at *1 (S.D. Ala. Apr.

7, 2014). Since Neal was given notice that failure to properly plead may result in dismissal of

this action, the Court finds that under these circumstances and at this procedural posture, lesser

sanctions than dismissal will not suffice. However, dismissal with prejudice is not an appropriate

sanction.2 Accordingly, this action is dismissed without prejudice pursuant to the Court’s


1
  The Magistrate Judge explained in detail what Neal must do to meet the pleading requirements
of Rules 8 and 10 of the Federal Rules of Civil Procedure, and the applicable federal law.
2
  See Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337–38 (11th Cir.2005)
(dismissal with prejudice “is an extreme sanction that may be properly imposed only when (1) a
party engages in a clear pattern of delay or willful contempt (contumacious conduct); and (2) the
district court specifically finds that lesser sanctions would not suffice”) (citations and internal
quotation marks omitted).

                                                  2
Case 1:20-cv-00328-KD-B Document 23 Filed 12/14/20 Page 3 of 3                       PageID #: 106




“inherent authority to control the proceeding before them, which includes the authority to impose

‘reasonable and appropriate’ sanctions.” Martin v. Automobili Lamborghini Exclusive, Inc.,

3017 F. 3d 1332, 1335 (11th Cir. 2002), Fed. R. Civ. P. Rule 41(b), and S.D. Ala. Civil Local

Rule 41(c)3, for failure to prosecute and failure to abide by the orders of this Court.

       DONE and ORDERED this the 14th day of December 2020.



                                               s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




3
  “(c) Dismissal for Lack of Diligence. Whenever it appears that the Plaintiff is not diligently
prosecuting the action, the Court upon notice may dismiss the action for failure to prosecute, in
accordance with applicable law.”
                                               3
